DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed February 11, 2021 mostly complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, but does not fully comply with these provisions because Applicant has not provided a copy of the Nakamura et al. NPL document. Thus, the Examiner has considered the information disclosure statement but for this document.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
For Claim 10, this claim is drawn to a “computer program product.”  The claim defines that the product as “having instructions executable by a computer, which when executed on a computer cause the computer to carry out the method as claimed in claim 1.”
A “computer program product” is not discussed anywhere in the specification but for the Background/Summary section, which just appears to be a copy of the claim.  As a result, the specification does not exclude a “computer program product” from corresponding to transitory 
Thus, since neither the claim nor the disclosure exclude transitory propagating signals from corresponding to the computer program product, the broadest reasonable interpretation of the “computer program product” includes transitory propagating signals per se.  The Examiner’s interpretation has been recognized by the Office.  For instance, the Office has stated, “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”  See the Subject Matter Eligibility of Computer Readable Media Official Gazette Notice published February 23, 2010 (1351 OG 212).
Transitory forms of signal transmission and computer programs pro se have been held to be non-statutory.  See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) and Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77, respectively.  
Therefore, because the broadest reasonable interpretation of “computer program product” encompasses non-statutory subject matter, Claim 10 is directed towards non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be cast in clear – as opposed to ambiguous, vague, indefinite – terms.”  See MPEP § 2173.02, Section II.  The MPEP also states, “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claim 1, the preamble of this claim states: “A computer-implemented method for determining material interfaces of an object from at least one measurement of the object, a 
	However, after considering the disclosure and the body of this claim, one with ordinary skill in the art would find this language confusing.  One with ordinary skill in the art would not be able to determine from the drafting style of the preamble what the significance of the “rasterized representation” is and would not know what “which” is referring to.  The clauses in the preamble that incorporate the “rasterized representation” language are not tied to any other parts of the preamble.  The preamble opens by setting for the statutory class and then moves onto the outcome of the method, but then the preamble diverges into the “rasterized representation” language without stating of the significance of such language or how it relates to the outcome of the method.  It seems that invention incorporates capturing X-ray images of an object, reconstructing the object from the X-ray images, and then performing a process on the images containing the reconstructed object.  See figure 3.  Thus, one with ordinary skill in the art would consider the language pertaining to the “rasterized representation” to be part of the method.  Additionally, the preamble includes the term “which,” but does not clearly specify what exactly “which” is referring to.  Since the preamble does not make these aspects clear, one with ordinary skill in the art would be unable to determine the metes and bounds of the claim.
Second, this claim recites a number of terms that reference an element not previously introduced in the claim.  Such references result in the claim being unclear to one with ordinary skill in the art.  For example, in lines 13 and 14, the claim recites, “the location of at least one material interface”; in lines 17 and 18, the claim recites, “the measurement points adjacent to the 
Third, this claim is written in a narrative-type format, which makes the claim unclear.  For example, the claim includes terms such as “which” in a few instances, “taking into consideration” in one instance, and “in each case” in one instance.  One with ordinary skill in the art would find that these terms lead to ambiguity.  That is, one with ordinary skill in the art would not be able to precisely determine what is being reference or what exactly is occurring.
Fourth, in lines 15 and 16, the claim states, “in the determination of the location of a material interface.”  However, the claim never actually requires a determination of the location of a material interface.  In lines 13 and 14, the claim states, “an edge-detection operator being designed to determine the location of at least one material interface,” but the claim never states that the edge-detection operator determines the location of the material interface.  Thus, one with ordinary skill in the art would be unable to determine what “in the determination” is referring to.
Fifth, the claim on multiple occasions introduce the term “a measurement point” and on multiple occasions includes the term “the measurement point,” but one with ordinary skill in the art would not be able keep track of these different measurement points because they are not distinguished from each other.  After considering the disclosure, one with ordinary skill in the art i.e., parametrization) and that measurement points correspond to that portion, but the disclosure does specifically describe individual measurement points.  Thus, one with ordinary skill in the art would be confused by what it actually required.
Therefore, Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the claim in a way that alleviates the above-described clarity issues.  Because of the numerous issues, the Examiner cannot identify a specific interpretation for each issue.  However, since Claim 1 appears to closely track figure 3, the Examiner has interpreted Claim 1 in accordance with Figure 3.  Figure 3 is described in the specification in paragraphs [0058]-[0064].  Thus, Claim 1 has been interpreted by the Examiner in accordance with paragraphs [0058]-[0064] of the specification.
For Claim 9, this claim only differs from Claim 1 in that it is directed towards a “device” instead of a “method,” but otherwise mirrors Claim 1.
Therefore, for the same reasons given above for Claim 1, Claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.  For the purposes of examination, Claim 9 has been interpreted by the Examiner in a way similar to that of Claim 1.  
For Claim 10, this claim only differs from Claims 1 and 9 in that it is directed towards a “computer program product” instead of a “method” or “device,” but otherwise incorporates all of Claim 1.
Therefore, for the same reasons given above for Claims 1 and 9, Claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the 
As for Claims 2-8, each of these claims at least incorporates all of the limitations of independent Claim 1.  As a result, each of these claims at least includes the same issues as Claim 1.  Furthermore, each of these claims includes additional issues along the same lines as those in Claim 1.
Therefore, for these reasons, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, Claims 2-8 have been interpreted by the Examiner in a way similar to that of Claim 1.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The ‘791 Publication discloses a method for detecting vertices of an object in an image.  The method involves a user selecting a region of interest for vertex detection and applying an edge detector to the region of interest.  The edge detector outputs a plurality of straight lines so that a vertex detector can sort through the straight lines to determine which belong to the vertex the vertex detector is attempting to detect.  See figure 2 and paragraphs [0048]-[0060].  However, the ‘791 Publication appears to be silent with respect to an analysis direction.  Instead, the ‘791 Publication suggests that edge detection is performed in all conceivable directions.
The ‘550 Publication is similar to the ‘791 Publication in that it too discloses a method for detecting junctions of an object in an image.  Like the ‘791 Publication, the ‘550 Publication 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662						March 1, 2021